Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/20 and 2/12/21 is being considered by the examiner.
Preliminary Amendment
Applicant's preliminary submission dated 2/12/21 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant's representative on 6/25/21, 6/29/21 and 6/30/21.
The application has been amended. Claim 3 is cancelled and claims 1, 4, 5, 6, 8, 12 and 15 are amended as follows:

Claim 1. (AMNED) An apparatus for a directed-energy weapon, the apparatus comprising: an assessment system arranged to, during an assessment phase, perform an assessment of a target environment, wherein the target environment comprises a target, and the assessment comprises receiving data relating to a map of at least a portion of a  during the assessment phase, control the directed-energy weapon to direct energy so that the assessment system can use the directed energy to perform the assessment, and during an engaging phase, control the directed-energy weapon to direct energy towards the target environment conditionally upon the data, such that the target environment receives a lesser energy from the directed-energy weapon during the assessment phase than during the engaging phase; and wherein the controller is arranged to: receive information on a speed and direction of travel of the apparatus during the assessment phase, and use the information and the data relating to the map to determine a time for which there is a continuous line of sight from the directed-energy weapon to the target, and during the engaging phase, control the directed-energy weapon to engage the target conditionally upon the time for which there is [[a]]the continuous line of sight to reduce a risk of collateral damage.
Claim 3. (CANCEL)
Claim 4. (AMEND) The apparatus according to claim 2[[3]] wherein the controller is arranged to, during the assessment phase, control the directed energy weapon to: direct energy at a lower power than during the engaging phase; direct energy at a higher beam divergence than during the engaging phase; sweep directed energy across different points in the target environment; and/or pulse directed energy toward the target environment.
Claim 5. (AMEND) The apparatus according to claim 2[[3]], wherein the controller is arranged to control the directed-energy weapon to use a main beam to direct energy during both the assessment phase and the engaging phase.
Claim 6. (AMEND) The apparatus according to claim 2[[3]], wherein the controller is arranged to, during the assessment phase, control the directed-energy weapon to use a 
Claim 8. (AMEND) The apparatus according to claim 5, wherein the controller is arranged to, during the engaging phase: in response to the time for which there is [[a]]the continuous line of sight from the directed-energy weapon to the target being below a first predetermined level, control the directed energy weapon not to direct energy towards the target; and in response to the time for which there is [[a]]the continuous line of sight from the directed-energy weapon to the target being above the first predetermined level, control the directed energy weapon to direct energy towards the target.
Claim 12. (AMEND) The apparatus according to claim 1, wherein the assessment comprises determining [[a]]the risk of collateral damage by using the map to determine objects adjacent to the target, and wherein the controller is arranged to, during the engaging phase, control the directed-energy weapon to direct energy towards the target environment conditionally upon the risk of collateral damage.
Claim 15. (AMEND) A method of engaging a target by a directed-energy weapon, the method comprising: during an assessment phase, receiving data relating to a map of at least a portion of a target environment, the target environment comprising a target; and during the assessment phase, controlling the directed-energy weapon to direct energy so that the assessment system can use the directed energy to perform an assessment of the target environment, receiving information on a speed and direction of travel of the apparatus ;[[,]] and during an engaging phase, controlling the the continuous line of sight to reduce a risk of collateral damage; wherein the target environment receives a lesser energy from the directed-energy weapon during the assessment phase than during the engaging phase. 
 
Allowable Subject Matter
Claims 1-2, 4-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, an apparatus for a directed-energy weapon comprising a controller arranged to, during the assessment phase, control the directed-energy weapon to direct energy so that the assessment system can use the directed energy to perform the assessment, and during an engaging phase, control the directed-energy weapon to direct energy towards the target environment conditionally upon data received in the assessment phase, such that the target environment receives a lesser energy from the directed-energy weapon during the assessment phase than during the engaging phase; and wherein the controller is arranged to, during the engaging phase, control the directed-energy weapon to engage the target conditionally upon the time for which there is a continuous line of sight to reduce a risk of collateral damage.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.

Independent claim 15 are allowed for including substantially the same allowable subject matter as that of claim 1. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JUNG (US 2010/0289686) teaches using a tunable narrowband probe. 
SCHULTZ (US 2009/0182525) teaches a wide-band beam for assessment.
BYREN (US 2006/0022115) teaching targeting based on an assessment. 
LYREN (US 10330440) and PARKER (US 9689976) teach assessment of a target for optimal engagement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875